DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to applicant’s claims filed on December 27, 2021.

Claims 1-12 are pending. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "several" in claim 6 is a relative term which renders the claim indefinite.  The term "several" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 7-12 are also rejected for being dependent upon claim 6 and inheriting the same deficiency.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 6 recites the broad recitation several hours, and the claim also recites at least 2 hours which is the narrower statement of the range/limitation.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In the present instance, claim 7 recites the broad recitation from 50 degrees C to 300 degrees C, and the claim also recites from 70 degrees C to 150 degrees C which is the narrower statement of the range/limitation. Claims 8-12 are also rejected for being dependent upon claim 7 and inheriting the same deficiency.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In the present instance, claim 8 recites the broad recitation from 2 to 120 hours, and the claim also recites from 5 to 48 hours which is the narrower statement of the range/limitation. Claims 9-12 are also rejected for being dependent upon claim 8 and inheriting the same deficiency.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In the present instance, claim 9 recites the broad recitation heterogeneous catalysis, and the claim also recites from acidic ion exchangers which is the narrower statement of the range/limitation. Claims 10-12 are also rejected for being dependent upon claim 9 and inheriting the same deficiency.

Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In the present instance, claims 2 and 5 recite the narrow recitation alkoxysilanes, and the claim also recites organosilanes which is the broader statement of the range/limitation. It is unclear if all organosilanes are encompassed by the claim or if only alkoxysilanes are included. Claims 3,4 and 6-12 are also rejected for being dependent upon claims 2 or 4 and inheriting the same deficiency.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the active method steps. Claim 12 is a use claim and defines a use but does not describe the active, positive method steps delimiting how the use is actually practiced. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is  rejected under 35 U.S.C. 101 because claim 12 is a use claim which defines a use but does not describe the active, positive method steps delimiting how the use is actually practiced. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alberius (WO 2009/022307).
Alberius teach spray dried dye particles which show negligible to no leakage of dye over time (page 1) comprising organosilane silicon dioxide matrix with bleeding rates of less than 1% and less than 0.5% (Table 3, examples 2-5) of particle sizes less than 1 micron (pages 1 and 2, 21-24, examples). Alberius teach producing aqueous mixtures of alkoxysilanes such as TEOS at pH values of more than 1 and less than 7 adjusted with HCl (hydrolysis effected by heterogeneous catalysis), adding a food dye (page 2), spray drying to cause condensation and crosslinking of silicon dioxide and encapsulation of the dye and heating to 150-250 degrees C or 120-150 degrees C for 4-6 hours (pages 17-20). Similar compounds produced by similar methods would inherently possess similar stability to pH and ascorbic acid. No further additives are taught. Alberius teaches using them in cosmetics (page 1).
Claim 2 is product by process, while the method is taught it is noted that any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2,3 and 5-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alberius (WO 2009/022307).
Alberius are relied upon as described above.
Alberius do not specify a pH of 5 to 6.5 and stability to pH and ascorbic acid.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Alberius by selecting the instantly claimed pH range of 5 to 6.5 because Alberius teach that it is preferred that the hydrolysis prior to aerosolisation of the TEOS is important to minimize the number of pores and minimize leakage of the encapsulated dye and that an acidic range of pH more than 1 and less than 7 is suitable to achieve this end. Optimization to the claimed pH range would be considered a result effective variable to minimize pore size and dye leakage and would only require routine skill in the art. Regarding the stability to pH and ascorbic acid, it would be expected that similar compounds produced by similar methods would obviously possess similar stability to pH and ascorbic acid as they would be properties of the spray dyed dye.

Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

19.	Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,392,513.  The patent teaches  overlapping processes for similar spray dried dye compositions. The elements of the patent are sufficient to render obvious the instantly claimed methods. 

Claim Objections
20.	Claims 5-12 are  objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  



Conclusion

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMINA S KHAN/Primary Examiner, Art Unit 1761